Exhibit 10.1            

Black Box Corporation
2008 Long-Term Incentive Plan
(as amended and restated on August 6, 2013)
Section 1.  Purpose.  The purpose of this Plan is to advance the interests of
Black Box and its stockholders by providing incentives to certain Eligible
Persons who contribute significantly to the strategic and long-term performance
objectives and growth of the Company. This Plan replaced the Employee Plan and
the Director Plan and, from and after the Effective Date, no new grants of
awards may be made under the Employee Plan or the Director Plan.


Section 2.  Definitions.  Certain capitalized terms applicable to this Plan are
set forth in Appendix A.


Section 3.  Administration.  This Plan shall be administered by the Committee.
The Committee shall have all the powers vested in it by the terms of this Plan,
such powers to include the exclusive authority to select the Eligible Persons to
be granted Awards under this Plan, to determine the type, size, terms and
conditions of the Award to be made to each Eligible Person selected, to modify
or waive (subject to the provisions of Section 13 hereof) the terms and
conditions of any Award that has been granted, to determine the time when Awards
will be granted, to establish performance objectives, to make any adjustments
necessary or desirable as a result of the granting of Awards to Eligible Persons
located outside the United States and to prescribe the form of the agreements
evidencing Awards made under this Plan. Awards may, in the sole discretion of
the Committee, be made under this Plan in assumption of, or in substitution for,
outstanding Awards previously granted by (i) the Company, (ii) any predecessor
of the Company or (iii) a company acquired by the Company or with which the
Company combines. The number of Common Shares underlying such substitute Awards
shall be counted against the aggregate number of Common Shares available for
Awards under this Plan.


The Committee is authorized to interpret this Plan and the Awards granted under
this Plan, to establish, amend and rescind any rules and regulations relating to
this Plan and to make any other determinations that it deems necessary or
desirable for the administration of this Plan. The Committee may correct any
defect or omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
carry it into effect. Any decision of the Committee in the interpretation and
administration of this Plan, as described in this Plan, shall lie within its
sole and absolute discretion and shall be final, conclusive and binding on all
parties concerned (including, but not limited to, Participants and their
Permitted Transferees). The Committee may act only by a majority of its members
in office, except that the members thereof may authorize any one or more of
their members or any officer of the Company to execute and deliver documents or
to take any other ministerial action on behalf of the Committee with respect to
Awards made or to be made to Participants.


No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Plan, except for his or her own
willful misconduct or as expressly provided by statute.


Section 4.  Participation.  Consistent with the purposes of this Plan, the
Committee shall have exclusive power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee, in its sole discretion.


Section 5.  Awards under this Plan.
(a)    Types of Awards.  Awards under this Plan may include, but need not be
limited to, one or more of the following types, either alone or in any
combination thereof: (i) Stock Options, (ii) Stock Appreciation Rights, (iii)
Restricted Stock, (iv) Restricted Stock Units, (v) Performance Grants, (vi)
Other Share-Based Awards and (vii) any other type of Award deemed by the
Committee, in its sole discretion, to be consistent with the purposes of this
Plan (including, but not limited to, Associated Awards and Awards to be made to
Participants who are foreign nationals or are employed or performing services
outside the United States). In the case of an Award granted in conjunction with
an Associated Award and subject to the provisions of Section 16 hereof, the
Award may be reduced, on an appropriate basis, to the extent that the Associated
Award has been exercised, paid to or otherwise received by the Participant, as
determined by the Committee.



1

--------------------------------------------------------------------------------

Exhibit 10.1            

(b)    Maximum Number of Common Shares that May be Issued.  The maximum
aggregate number of Common Shares available for issuance under Awards granted
under this Plan, including Incentive Stock Options, shall be 1,900,000 plus the
number of shares that were available for the grant of awards under the Employee
Plan and the Director Plan on the Effective Date, plus the number of shares
subject to stock options outstanding under the Employee Plan and the Director
Plan on the Effective Date that are forfeited or cancelled prior to exercise;
the aggregate number of Common Shares available for issuance under the Plan
shall be reduced by one (1) Common Share for each Common Share issued in
settlement of an Award; provided, however, that such aggregate number of Common
Shares available for issuance under the Plan shall be reduced by 1.87 Common
Shares for each Common Share issued in settlement of a Full-Value Award. No
Eligible Person may receive: (i) Stock Options or Stock Appreciation Rights
under this Plan for more than 900,000 Common Shares in any one fiscal year of
Black Box, (ii) Performance Grants (denominated in Common Shares) for more than
500,000 Common Shares in any one fiscal year of Black Box and (iii) Performance
Grants (denominated in cash) for more than $5,000,000 in any one fiscal year of
Black Box. No Eligible Person who is an Outside Director may receive: (i) Stock
Options or Stock Appreciation Rights under this Plan for more than 50,000 Common
Shares in any one fiscal year of Black Box and (ii) Full-Value Awards for more
than 25,000 Common Shares in any one fiscal year of Black Box. The foregoing
limitations shall be subject to adjustment as provided in Section 14 hereof, but
only to the extent that any such adjustment will not affect the status of:
(i) any Award intended to qualify as performance-based compensation under
Section 162(m) of the Code, (ii) any Award intended to qualify as an Incentive
Stock Option or (iii) any Award intended to comply with, or qualify for an
exception to, Section 409A of the Code. Common Shares issued pursuant to this
Plan may be either authorized but unissued shares, treasury shares, reacquired
shares or any combination thereof. If any Common Shares issued pursuant to an
Award are forfeited or cancelled, then such Common Shares that are forfeited or
cancelled shall be or become available for issuance under this Plan. Common
Shares (i) delivered in payment of the exercise price of a Stock Option, (ii)
not issued upon settlement of a Stock Appreciation Right or (iii) delivered to
or withheld by the Company to pay withholding taxes shall not become available
for issuance under the Plan. For avoidance of doubt, the repurchase of Common
Shares by the Company, including Common Shares acquired utilizing the proceeds
received by the Company from stock option exercises, shall not increase the
Common Shares available for issuance under the Plan.
(c)    Rights with Respect to Common Shares and Other Securities. Except as
provided in subsection 8(c) hereof with respect to Awards of Restricted Stock
and unless otherwise determined by the Committee, in its sole discretion, a
Participant to whom an Award is made (and any Person succeeding to such a
Participant's rights pursuant to this Plan) shall have no rights as a
stockholder with respect to any Common Shares or as a holder with respect to
other securities, if any, issuable pursuant to any such Award until the date a
stock certificate evidencing such Common Shares or other evidence of ownership
is issued to such Participant or until the Participant's ownership of such
Common Shares shall have been entered into the books of the registrar in the
case of uncertificated shares.
Section 6.  Stock Options.  The Committee may grant Stock Options; provided,
that an Incentive Stock Option may be granted only to Eligible Persons who are
employees of Black Box or any parent or subsidiary of Black Box within the
meaning of Code Sections 424 (e) and (f), including a subsidiary which becomes
such after adoption of the Plan. Each Stock Option granted under this Plan shall
be evidenced by an agreement in such form as the Committee shall prescribe, from
time to time, in accordance with this Plan and shall comply with the applicable
terms and conditions of this section and this Plan and with such other terms and
conditions, including, but not limited to, restrictions upon the Stock Option or
the Common Shares issuable upon exercise thereof, as the Committee, in its sole
discretion, shall establish.


(a)    The exercise price of a Stock Option shall not be less than the Fair
Market Value of the Common Shares subject to such Stock Option on the date of
grant of the Stock Option, as determined by the Committee; provided, however,
that if an Incentive Stock Option is granted to a Ten Percent Employee, such
exercise price shall not be less than 110% of such Fair Market Value at the time
the Stock Option is granted. Unless otherwise determined by the Committee in the
documentation evidencing its approval action, the exercise price of a Stock
Option shall be equal to 100% of the Fair Market Value of the Common Shares
subject to such Stock Option on the date of grant of such Stock Option or, in
the case of an Incentive Stock Option granted to a Ten Percent Employee, shall
be 110% of such Fair Market Value of the Common Shares subject to such Stock
Option on the date of grant of such Stock Option.


(b)    On or before the date of grant of the Stock Option, the Committee shall
determine the number of Common Shares to be subject to each Stock Option and
shall identify the name of the Eligible Person to receive such Stock Option.


(c)    Any Stock Option may be exercised during its term only at such time or
times and in such installments as the Committee may establish; provided that no
Stock Option shall granted with a vesting period of less than one (1) year from
the date of grant.



2

--------------------------------------------------------------------------------

Exhibit 10.1            

(d)    A Stock Option shall not be exercisable:


(i)    in the case of any Incentive Stock Option granted to a Ten Percent
Employee, after the expiration of five (5) years from the date it is granted,
and, in the case of any other Stock Option, after the expiration of ten (10)
years from the date it is granted; and


(ii)    unless payment in full is made for the shares being acquired under such
Stock Option at the time of exercise as provided in subsection 6(g) hereof.


(e)    In the case of an Incentive Stock Option, the amount of the aggregate
Fair Market Value of Common Shares (determined at the time of grant of the Stock
Option) with respect to which incentive stock options are exercisable for the
first time by an employee of the Company during any calendar year (under all
such plans of his or her employer corporation and its parent and subsidiary
corporations) shall not exceed $100,000 or such other amount as is specified in
the Code.


(f)    It is the intent of Black Box that Nonqualified Stock Options granted
under this Plan not be classified as Incentive Stock Options, that the Incentive
Stock Options granted under this Plan be consistent with and contain or be
deemed to contain all provisions required under Section 422 and the other
appropriate provisions of the Code and any implementing Treasury Regulations
(and any successor provisions thereof) and that any ambiguities in construction
shall be interpreted in order to effectuate such intent. If a Stock Option is
intended to be an Incentive Stock Option, and if for any reason such Stock
Option (or portion thereof) shall not qualify as an Incentive Stock Option,
then, to the extent of such nonqualification, such Stock Option (or portion
thereof) shall be regarded as a Nonqualified Stock Option granted under this
Plan; provided, that such Stock Option (or portion thereof) otherwise complies
with this Plan's requirements relating to Nonqualified Stock Options. In no
event shall any member of the Committee or the Company (or its employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of a Stock Option to qualify for any reason as an
Incentive Stock Option.


(g)    For purposes of payments made to exercise Stock Options, such payment
shall be made in such form (including, but not limited to, cash, Common Shares,
the surrender of another outstanding Award under this Plan, broker-assisted
cashless exercise or any combination thereof) as the Committee may determine, in
its sole discretion. Stock Options granted under this Plan shall be exercised by
the Participant as to all or part of the Common Shares covered thereby by the
giving of written (including electronic) notice of the exercise thereof to the
Company at the principal business office of the Company, specifying the number
of Common Shares to be purchased and specifying a business day not more than
fifteen (15) days from the date such notice is given for the payment of the
purchase price against delivery of the Common Shares being purchased.
Section 7.  Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights. Each Award of Stock Appreciation Rights granted under this
Plan shall be evidenced by an agreement in such form as the Committee shall
prescribe, from time to time, in accordance with this Plan and shall comply with
the applicable terms and conditions of this section and this Plan and with such
other terms and conditions, including, but not limited to, restrictions upon the
Award of Stock Appreciation Rights or any Common Shares issuable upon exercise
thereof, as the Committee, in its sole discretion, shall establish.


(a)    The Committee shall determine the number of Common Shares to be subject
to each Award of Stock Appreciation Rights.


(b)    Any Stock Appreciation Right may be exercised during its term only at
such time or times and in such installments as the Committee may establish and
shall not be exercisable after the expiration of ten (10) years from the date it
is granted; provided that no Stock Appreciation Right shall granted with a
vesting period of less than one (1) year from the date of grant.



3

--------------------------------------------------------------------------------

Exhibit 10.1            

(c)    An Award of Stock Appreciation Rights shall entitle the holder to
exercise such Award and to receive from Black Box in exchange thereof, without
payment to Black Box, that number of Common Shares (or cash, Other Black Box
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee and as set forth in the agreement evidencing such
Award of Stock Appreciation Rights) having an aggregate value equal to the
excess of the Fair Market Value of one (1) Common Share, at the time of such
exercise, over the exercise price times the number of Common Shares subject to
the Award that are so exercised. Stock Appreciation Rights shall have an
exercise price no less than the Fair Market Value of the Common Shares covered
by the right on the date of grant. Unless otherwise determined by the Committee
in the documentation evidencing its approval action, the exercise price of a
Stock Appreciation Right shall be equal to 100% of the Fair Market Value of the
Common Shares subject to such Stock Appreciation Right on the date of grant of
the Stock Appreciation Right.


(d)    A Stock Appreciation Right may provide that it shall be deemed to have
been exercised at the close of business on the business day preceding the
expiration date of the Stock Appreciation Right or of the related Stock Option
(or other Award), or such other date as specified by the Committee, if at such
time such Stock Appreciation Right has a positive value. Such deemed exercise
shall be settled or paid in Common Shares in accordance with subsection 7(c)
hereof.


Section 8. Restricted Stock and Restricted Stock Units.  The Committee may grant
Awards of Restricted Stock and Restricted Stock Units. Each Award of Restricted
Stock or Restricted Stock Units under this Plan shall be evidenced by an
agreement in such form as the Committee shall prescribe, from time to time, in
accordance with this Plan and shall comply with the applicable terms and
conditions of this section and this Plan and with such other terms and
conditions as the Committee, in its sole discretion, shall establish.


(a)    The Committee shall determine the number of Common Shares to be issued to
a Participant pursuant to the Award of Restricted Stock or Restricted Stock
Units, and the extent, if any, to which they shall be issued in exchange for
cash, other consideration or both.


(b)    Until the expiration of such period as the Committee shall determine from
the date on which the Award is granted and subject to such other terms and
conditions as the Committee, in its sole discretion, shall establish (the
“Restricted Period”), a Participant to whom an Award of Restricted Stock is made
shall be issued, but shall not be entitled to the delivery of, a stock
certificate or other evidence of ownership representing the Common Shares
subject to such Award. The standard vesting schedule applicable to Awards of
Restricted Stock and Restricted Stock Units shall provide for the vesting of
such Awards, in one or more increments, over a service period of not less than
three (3) years; provided, however, that this limitation shall not (i) apply to
Awards granted to Outside Directors that are received pursuant to the Company's
compensation program applicable to Outside Directors, (ii) apply to Awards for
Restricted Stock or Restricted Stock Units under this Section 8 together with
Full-Value Awards under Section 10 hereof for up to an aggregate of 10% of the
maximum number of Common Shares that may be issued under this Plan or
(iii) adversely affect a Participant's rights under another plan or agreement
with the Company.


(c)    Unless otherwise determined by the Committee, in its sole discretion, a
Participant to whom an Award of Restricted Stock has been made (and any Person
succeeding to such Participant's rights pursuant to this Plan) shall have, after
issuance of a certificate for the number of Common Shares awarded (or after the
Participant's ownership of such Common Shares shall have been entered into the
books of the registrar in the case of uncertificated shares) and prior to the
expiration of the Restricted Period, ownership of such Common Shares, including
the right to vote such Common Shares and to receive dividends or other
distributions made or paid with respect to such Common Shares (provided, that
such Common Shares, and any new, additional or different shares, or Other Black
Box Securities or property or other forms of consideration that the Participant
may be entitled to receive with respect to such Common Shares as a result of a
stock split, stock dividend or any other change in the capital structure of
Black Box shall be subject to the restrictions set forth in this Plan as
determined by the Committee, in its sole discretion) subject, however, to the
restrictions and limitations imposed thereon pursuant to this Plan.


(d)    The Committee may grant Associated Awards of Dividend Equivalents to
Participants in connection with Awards of Restricted Stock Units. The Committee
may provide, at the date of grant, that Dividend Equivalents shall be paid or
distributed when accrued or shall be deemed to have been reinvested in
additional Common Shares or other investment vehicles as the Committee may
specify; provided, that, unless otherwise determined by the Committee, Dividend
Equivalents shall be subject to all conditions and restrictions of the
underlying Restricted Stock Units to which they relate.

4

--------------------------------------------------------------------------------

Exhibit 10.1            

Section 9.  Performance Grants.  


(a)    Grant.  Subject to the limitations set forth in Section 5(b) hereof, the
Committee shall have sole and complete authority to determine the Eligible
Persons who shall receive a Performance Grant which shall consist of a right
that is (i) denominated in cash, Common Shares or any other form of Award
issuable under this Plan (or any combination thereof), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish and (iii) payable at such time and in such form as the Committee shall
determine. Unless otherwise determined by the Committee, any such Performance
Grant shall be evidenced by an Award agreement containing the terms of the
Award, including, but not limited to, the performance criteria and such terms
and conditions as may be determined, from time to time, by the Committee, in
each case, not inconsistent with this Plan. In relation to any Performance
Grant, the performance period may consist of one or more calendar years or other
fiscal period of at least 12 months in length for which performance is being
measured.


(b)    Terms and Conditions.  For Awards intended to be performance-based
compensation under Section 162(m) of the Code, Performance Grants shall be
conditioned upon the achievement of pre-established goals relating to one or
more of the following performance measures, as determined in writing by the
Committee and subject to such modifications as specified by the Committee: cash
flow; cash flow from operations; earnings (including earnings before interest,
taxes, depreciation and amortization or some variation thereof); earnings per
share, diluted or basic; earnings per share from continuing operations; days
sales outstanding; net asset turnover; inventory turnover; capital expenditures;
debt; debt reduction; working capital; return on investment; return on sales;
net or gross sales; market share; economic value added; cost of capital; change
in assets; expense reduction levels; productivity; delivery performance; stock
price; return on equity; total or relative increases to stockholder return;
return on capital; return on assets or net assets; revenue; income or net
income; operating income or net operating income; operating profit or net
operating profit; gross margin, operating margin or profit margin; and
completion of acquisitions, business expansion, product diversification and
other non-financial operating and management performance objectives. To the
extent consistent with Section 162(m) of the Code, the Committee may determine,
at the time the performance goals are established, that certain adjustments
shall apply, in whole or in part, in such manner as determined by the Committee,
to exclude the effect of any of the following events that occur during a
performance period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results; business
combinations, reorganizations and/or restructuring programs, including, but not
limited to, reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items,
including, but not limited to, such items described in management's discussion
and analysis of financial condition and results of operations or the financial
statements and notes thereto appearing in Black Box's annual report to
stockholders for the applicable fiscal year. Performance measures may be
determined either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit or subsidiary entity
thereof, either individually, alternatively or in any combination, and measured
over a period of time including any portion of a year, annually or cumulatively
over a period of years, on an absolute basis or relative to a pre-established
target, to previous fiscal years' results or to a designated comparison group,
in each case as specified by the Committee.


(c)    Preestablished Performance Goals.  For Awards intended to be
performance-based compensation under Section 162(m) of the Code, performance
goals relating to the performance measures set forth above shall be
preestablished in writing by the Committee, and achievement thereof certified in
writing prior to payment of the Award, as required by Section 162(m) and
Treasury Regulations promulgated thereunder. All such performance goals shall be
established in writing no later than ninety (90) days after the beginning of the
applicable performance period; provided, however, that for a performance period
of less than one (1) year, the Committee shall take any such actions prior to
the lapse of 25% of the performance period. In addition to establishing minimum
performance goals below which no compensation shall be payable pursuant to a
Performance Grant, the Committee, in its sole discretion, may create a
performance schedule under which an amount less than or more than the target
award may be paid so long as the performance goals have been achieved.



5

--------------------------------------------------------------------------------

Exhibit 10.1            

(d)    Additional Restrictions/Negative Discretion.  The Committee, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Grants. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore, and notwithstanding any
provision of this Plan to the contrary, the Committee, in its sole discretion,
may retain the discretion to reduce the amount of any Performance Grant payable
in cash to a Participant if it concludes that such reduction is necessary or
appropriate based upon: (i) an evaluation of such Participant's performance,
(ii) comparisons with compensation received by other similarly-situated
individuals working within the Company's industry, (iii) the Company's financial
results and conditions or (iv) such other factors or conditions that the
Committee deems relevant; provided, however, the Committee shall not use its
discretionary authority to increase any Award that is intended to be
performance-based compensation under Section 162(m) of the Code.


(e)    Payment of Performance Awards.  Performance Grants may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with procedures established by the Committee, on a deferred basis.
Section 10.  Other Share-Based Awards.  The Committee shall have authority to
grant to Eligible Persons Other Share-Based Awards, which shall consist of any
right that is (i) not an Award described in Sections 6 through 9 hereof and (ii)
an Award of Common Shares or an Award denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to, Common Shares
(including, without limitation, securities convertible into Common Shares), as
deemed by the Committee to be consistent with the purposes of this Plan. Subject
to the terms of this Plan and any applicable Award agreement, the Committee
shall determine the terms and conditions of any such Other Share-Based Award.
The standard vesting schedule applicable to any Other Share-Based Award shall
provide for vesting of such Award, in one or more increments, over a service
period of not less than three (3) years; provided, however, that this limitation
shall not (i) apply to Awards granted to Outside Directors that are received
pursuant to the Company's compensation program applicable to Outside Directors,
(ii) apply to Awards for Restricted Stock or Restricted Stock Units under
Section 8 hereof together with Full-Value Awards under this Section 10 for up to
an aggregate of 10% of the maximum number of Common Shares that may be issued
under this Plan or (iii) adversely affect a Participant's rights under another
plan or agreement with the Company.


Section 11.  Termination of Employment.  Upon termination of employment of any
employee with the Company, or cessation of an Outside Director's service on the
Board, an Award previously granted to the employee or Outside Director, as the
case may be, unless otherwise specified by the Committee in the agreement
evidencing such Award and, to the extent not inconsistent with Section 16
hereof, shall, (i) to the extent not theretofore exercised with respect to any
Stock Options or Stock Appreciation Rights, (ii) to the extent that any of the
designated goals (including any service period) have not been achieved within
the designated period and/or (iii) to the extent that, for whatever reason, such
Award shall not have vested, become null and void and shall be forfeited,
provided, that:


(a)    if the employee or director shall die while in the employ of the Company
or while serving on the Board, as the case may be, or during either the three
(3) month or one (1) year period, whichever is applicable, specified in clause
(b) below and at a time when such employee or Outside Director was entitled to
exercise all or any portion of such Stock Option or Stock Appreciation Right as
herein provided, the legal representative of such employee or Outside Director,
or such person who acquired such Award by bequest or inheritance or by reason of
the death of the employee or Outside Director, may, not later than one (1) year
from the date of death, exercise such Award, to the extent not theretofore
exercised, as specified by the Committee in the agreement evidencing such Award;


(b)    if the employment of an employee or the service of an Outside Director to
whom a Stock Option or Stock Appreciation Right shall have been granted shall
terminate by reason of the employee's or Outside Director's retirement (at such
age or upon such conditions as shall be specified by the Board), disability (as
described in Section 22(e)(3) of the Code) or dismissal of the employee by the
employer or removal of the Outside Director other than for cause (as defined
below), and while such employee or Outside Director is entitled to exercise such
Stock Option or Stock Appreciation Right as herein provided, such employee or
Outside Director shall have the right to exercise such Stock Option or Stock
Appreciation Right so granted, to the extent not theretofore exercised, in
respect of any or all of such number of Common Shares as specified by the
Committee in such Stock Option or Stock Appreciation Right, at any time up to
and including (i) three (3) months after the date of such termination of
employment or service as an Outside Director in the case of termination by
reason of retirement or dismissal other than for cause and (ii) one (1) year
after the date of termination of employment or service as an Outside Director in
the case of termination by reason of disability; and



6

--------------------------------------------------------------------------------

Exhibit 10.1            

(c)    if the employment of an employee or the service of an Outside Director to
whom an Award of Restricted Stock or Restricted Stock Units, Performance Grant
or Other Share-Based Award shall have been granted shall terminate by reason of
the employee's or Outside Director's death, retirement (at such age or upon such
conditions as shall be specified by the Board) or disability (as described in
Section 22(e)(3) of the Code), and prior to the forfeiture of such Award, such
Award shall vest and all restrictions shall lapse as of the date of such
employee's or Outside Director's death, retirement or disability.


If an employee voluntarily terminates his or her employment, or if an Outside
Director voluntarily terminates his or her service on the Board, or is
discharged for cause, any Award granted hereunder shall, unless otherwise
specified by the Committee in the agreement evidencing such Award, forthwith
terminate and be forfeited with respect to any unexercised or unvested portion
thereof.


If a Stock Option or Stock Appreciation Right granted hereunder shall be
exercised by the legal representative of a deceased or disabled employee or
Outside Director or former employee or Outside Director, or by a person who
acquired a Stock Option or Stock Appreciation Right granted hereunder by bequest
or inheritance or by reason of death of any employee or Outside Director or
former employee or Outside Director, written (including electronic) notice of
such exercise shall be accompanied by a certified copy of letters testamentary
or equivalent proof of the right of such legal representative or other person to
exercise such Stock Option or Stock Appreciation Right.


For purposes of this Plan, the term “for cause” shall mean (i) with respect to
an employee or Outside Director who is party to a written agreement with, or,
alternatively, participates in a compensation or benefit plan of the Company,
which agreement or plan contains a definition of “for cause” or “cause” (or
words of like import) for purposes of termination of employment or service as an
Outside Director thereunder by the Company, “for cause” or “cause” as defined in
the most recent of such agreements or plans or (ii) in all other cases, (a) the
willful commission by an employee or Outside Director of a criminal or other act
that causes substantial economic damage to the Company or substantial injury to
the business reputation of the Company; (b) the commission by an employee or
Outside Director of an act of fraud in the performance of such employee's or
Outside Director's duties on behalf of the Company or (c) the continuing willful
failure of an employee or Outside Director to perform the duties of such
employee or Outside Director to the Company (other than such failure resulting
from the employee's or Outside Director's incapacity due to physical or mental
illness) after written notice thereof (specifying the particulars thereof in
reasonable detail) and a reasonable opportunity to be heard and cure such
failure are given to the employee or Outside Director by the Board or the
Committee. For purposes of this Plan, no act or failure to act on the employee's
or Outside Director's part shall be considered “willful” unless done or omitted
to be done by the employee or Outside Director not in good faith and without
reasonable belief that the employee's or Outside Director's action or omission
was in the best interests of the Company.


For purposes of this Plan, an employment relationship shall be deemed to exist
between an individual and a corporation if, at the time of the determination,
the individual was an “employee” of such corporation for purposes of Section
422(a) of the Code. If an individual is on military, sick leave or other bona
fide leave of absence, such individual shall be considered an “employee” for
purposes of the exercise of a Stock Option or Stock Appreciation Right and shall
be entitled to exercise such a Stock Option or Stock Appreciation Right during
such leave if the period of such leave does not exceed ninety (90) days, or, if
longer, so long as the individual's right to reemployment with the corporation
granting the option (or a related corporation) is guaranteed either by statute
or by contract. If the period of leave exceeds ninety (90) days, the employment
relationship shall be deemed to have terminated on the ninety-first (91st) day
of such leave, unless the individual's right to reemployment is guaranteed by
statute or contract.


A termination of employment shall not be deemed to occur by reason of (i) the
transfer of an employee from employment by Black Box to employment by a
subsidiary corporation or a parent corporation of Black Box or (ii) the transfer
of an employee from employment by a subsidiary corporation or a parent
corporation of Black Box to employment by Black Box or by another subsidiary
corporation or parent corporation of Black Box. Furthermore, solely for purposes
of determining the rights and obligations under any outstanding Awards
theretofore granted, in the event that Black Box ceases to own, directly or
indirectly, stock possessing 50% or more of the total combined voting power of
all classes of stock of a subsidiary company by virtue of a recapitalization,
stock dividend, stock split, split-up, spin-off, combination of shares or other
like change in capital structure of Black Box, the Committee may determine that
employment by such former subsidiary (or any parent or subsidiary company of
such subsidiary) shall continue to be deemed to be employment by the Company for
purposes of this Plan.



7

--------------------------------------------------------------------------------

Exhibit 10.1            

In the event of the complete liquidation or dissolution of a subsidiary
corporation, or in the event that Black Box ceases to own, directly or
indirectly, stock possessing 50% or more of the total combined voting power of
all classes of stock of such corporation (except as provided in the preceding
paragraph), any unexercised Stock Option or Stock Appreciation Right, any
unvested Award and any Award for which restrictions have not lapsed theretofore
granted to any person employed by such subsidiary corporation will be deemed
canceled and forfeited unless such person is employed by Black Box or by any
parent corporation or subsidiary corporation of Black Box after the occurrence
of such event. In the event a Stock Option or Stock Appreciation Right is to be
canceled pursuant to the provisions of the previous sentence, notice of such
cancellation will be given to each employee holding such unexercised Stock
Option or Stock Appreciation Right and such holder will have the right to
exercise such Stock Option or Stock Appreciation Right in full during the thirty
(30) day period following notice of such cancellation.


Notwithstanding anything to the contrary contained in this Section 11 hereof, in
no event, however, shall any person be entitled to exercise any Stock Option or
Stock Appreciation Right after the expiration of the period of exercisability of
such Stock Option or Stock Appreciation Right as specified therein.


Section 12.  Transferability of Awards.  A Participant's rights and interest
under this Plan or any Award may not be assigned or transferred, hypothecated or
encumbered, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee; and
provided, further, that, unless otherwise permitted by the Code, any Incentive
Stock Option granted pursuant to this Plan shall not be transferable other than
by will or by the laws of descent and distribution and shall be exercisable
during the Participant's lifetime only by Participant or by such Permitted
Transferee.


Section 13.  Amendment or Substitution of Awards under this Plan; Change in
Control.  The terms of any outstanding Award under this Plan may be amended or
modified from time to time by the Committee, in its sole discretion, in any
manner that it deems appropriate (including, but not limited to, acceleration of
the date of exercise of any Award or the payment under any Award) if the
Committee could grant such amended or modified Award under the terms of this
Plan at the time of such amendment or modification; provided, that no such
amendment or modification shall: (i) accelerate the vesting or exercisability of
any Award, other than in connection with a Participant's death, disability (as
described in Section 22(e)(3) of the Code), retirement (at such age or upon such
conditions as shall be specified by the Board) or a change-in-control or other
transaction contemplated by this Section 13; provided, further, that the
foregoing limitation shall not apply to any Performance Grant the payment of
which remains contingent upon the attainment of the performance goal or (ii)
adversely affect in a material manner any right of a Participant under the Award
without his or her written consent. Notwithstanding the foregoing or any
provision of an Award to the contrary, the Committee may at any time (without
the consent of any Participant) modify, amend or terminate any or all of the
provisions of an Award to the extent necessary to conform the provisions of the
Award with Section 162(m), Section 409A or any other provision of the Code or
other applicable law, the Treasury Regulations issued thereunder or an exception
thereto, regardless of whether such modification, amendment or termination of
the Award shall adversely affect the rights of a Participant. The Committee may,
in its sole discretion and, to the extent not inconsistent with Section 16
hereof, permit holders of Awards under this Plan to surrender outstanding Awards
in order to exercise or realize the rights under other Awards, or in exchange
for the grant of new Awards, or require holders of Awards to surrender
outstanding Awards as a condition precedent to the grant of new Awards under
this Plan.


Notwithstanding any provision of this Plan to the contrary, except in the event
of a “change-in-control” or a dividend (other than a regular cash dividend) or
other distribution (whether in the form of cash, Common Shares, Other Black Box
Securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or Other Black Box Securities, issuance
of warrants or other rights to purchase Common Shares or Other Black Box
Securities or other similar corporate transaction or event that affects the
Common Shares such that an adjustment is necessary in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under this Plan, the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Stock Options or Stock Appreciation
Rights or cancel or surrender outstanding Stock Options or Stock Appreciation
Rights in exchange for cash, other Awards or Stock Options or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Stock Options or Stock Appreciation Rights without stockholder
approval.



8

--------------------------------------------------------------------------------

Exhibit 10.1            

In the event of a “change-in-control” of Black Box and to the extent not
inconsistent with Section 16 hereof, all then outstanding Awards shall
immediately become exercisable and shall vest and all restrictions shall lapse.
For purposes of this Plan, a “change-in-control” of the Company occurs if:
(i) any “Person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing (a) 50% or more of the combined voting power of the Company's
then-outstanding securities or (b) 25% or more but less than 50% of the combined
voting power of the Company's then-outstanding securities if such transaction(s)
giving rise to such beneficial ownership are not approved by the Board, (ii) at
any time a majority of the members of the Board consists of individuals other
than individuals who were nominated by members of the Board (iii) a sale of all
or substantially all of the assets of the Company is effected, or (iv) any
merger, consolidation, issuance of securities, purchase of assets or other
transaction is effected, the result of which is the occurrence of any event
described in clause (i) or (ii) above. Notwithstanding the foregoing or any
provision of this Plan to the contrary, if an Award is subject to Section 409A
(and not excepted therefrom) and a change-in-control is a distribution event for
purposes of an Award, the foregoing definition of change-in-control shall be
interpreted, administered and construed in a manner necessary to ensure that the
occurrence of any such event shall result in a change-in-control only if such
event qualifies as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as applicable, within the meaning of Treas. Reg.
§1.409A-3(i)(5).


The Committee, in its sole discretion and to the extent not inconsistent with
Section 16 hereof, may determine that, upon the occurrence of a transaction
described in the preceding paragraph, that each Award outstanding hereunder
shall terminate within a specified number of days after notice to the holder,
and such holder shall receive, with respect to each such Award, cash in an
amount equal to the fair market value of such Award (if any) as determined by
the Committee, in its sole discretion.


Section 14.  Dilution and Other Adjustments.  In the event a dividend (other
than a regular cash dividend) or other distribution (whether in the form of
cash, Common Shares, Other Black Box Securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Shares or Other Black Box Securities, issuance of warrants or other rights to
purchase Common Shares or Other Black Box Securities or other similar corporate
transaction or event affects the Common Shares such that an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, then the
Committee shall, in an equitable manner, (i) adjust any or all of (a) the
aggregate maximum number of Common Shares or Other Black Box Securities (or
number and kind of other securities or property) with respect to which Awards
may be granted under this Plan pursuant to Section 5(b) hereof, (b) the
individual maximum number of Common Shares that may be granted as Stock Options,
Stock Appreciation Rights and Performance Grants (denominated in Common Shares)
to a Participant pursuant to Section 5(b) of this Plan, (c) the number of Common
Shares or Other Black Box Securities (or number and kind of other securities or
property) subject to outstanding Awards and (d) the grant or exercise price with
respect to any outstanding Award, (ii) if deemed appropriate, provide for an
equivalent Award or substitute Award in respect of securities of the surviving
entity of any merger, consolidation or other transaction or event having a
similar effect or (iii) if deemed appropriate, make provision for a cash payment
to the holder of an outstanding Award; provided, that, in each case, any such
adjustment shall be performed in accordance with the applicable provisions of
Code and the Treasury Regulations issued thereunder so as to not affect the
status of: (A) any Award intended to qualify as performance-based compensation
under Section 162(m) of the Code, (B) any Award intended to qualify as an
Incentive Stock Option under Section 422 of the Code or (C) any Award intended
to comply with, or qualify for an exception to, Section 409A of the Code. Unless
otherwise provided by the Committee, all outstanding Awards shall terminate
immediately prior to the consummation of any dissolution or liquidation of the
Company. Any such termination or adjustment made by the Committee will be final,
conclusive and binding for all purposes of this Plan.


Section 15.  Time of Granting of an Award.  The date of grant of an Award shall,
for all purposes, be the date on which the Committee approves such Award, or
such other later date as determined by the Committee at the time of such
approval. Notice of the approval shall be given to each Participant to whom an
Award is granted within a reasonable time after the date of the grant.
Section 16. Section 409A. Notwithstanding any provision of the Plan or an Award
agreement to the contrary, if any Award or benefit provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award agreement shall be administered, interpreted and construed in a
manner necessary to comply with Section 409A or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed), and the following provisions shall apply, as applicable:



9

--------------------------------------------------------------------------------

Exhibit 10.1            

(a) If a Participant is a Specified Employee and a payment subject to Section
409A (and not excepted therefrom) to the Participant is due upon Separation from
Service, such payment shall be delayed for a period of six (6) months after the
date of the Participant's Separation from Service (or, if earlier, the death of
the Participant). Any payment that would otherwise have been due or owing during
such six-month period will be paid immediately following the end of the
six-month period in the month following the month containing the 6-month
anniversary of the date of termination unless another compliant date is
specified in the applicable Award agreement.


(b) For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A. Whether and
when a Separation from Service or termination of employment of a Participant has
occurred will be determined based on all of the facts and circumstances and, to
the extent applicable to any Award or benefit, in accordance with the guidance
issued under Section 409A. For this purpose, a Participant will be presumed to
have experienced a Separation from Service when the level of bona fide services
performed permanently decreases to a level less than twenty percent (20%) of the
average level of bona fide services performed during the immediately preceding
thirty-six (36) month period or such other applicable period as provided by
Section 409A.


(c) The Committee, in its discretion, may specify the conditions under which the
payment of all or any portion of any Award may be deferred until a later date.
Deferrals shall be for such periods or until the occurrence of such events, and
upon such terms and conditions, as the Committee shall determine in its
discretion, in accordance with the provisions of Section 409A; provided,
however, that no deferral shall be permitted with respect to Options and other
stock rights subject to Section 409A. An election shall be made by filing an
election with the Company (on a form provided by the Company) on or prior to
December 31st of the calendar year immediately preceding the beginning of the
calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Committee to the
extent consistent with Section 409A) and shall be irrevocable for such
applicable calendar year (or other applicable service period).


(d) The grant of Nonqualified Stock Options, Stock Appreciation Rights and other
stock rights subject to Section 409A shall be granted under terms and conditions
consistent with Treas. Reg. §1.409A-1(b)(5) such that any such Award does not
constitute a deferral of compensation under Section 409A. Accordingly, any such
Award may be granted to Eligible Persons of Black Box and its subsidiaries and
affiliates in which Black Box has a controlling interest. In determining whether
Black Box has a controlling interest, the rules of Treas. Reg.
§1.414(c)-2(b)(2)(i) shall apply; provided, that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it
appears; provided, further, where legitimate business reasons exist (within the
meaning of Treas. Reg. §1.409A-1(b)(5)(iii)(E)(i)), the language “at least 20
percent” shall be used instead of “at least 80 percent” in each place it
appears. The rules of Treas. Reg. §§1.414(c)-3 and 1.414(c)-4 shall apply for
purposes of determining ownership interests.


(e) In no event shall any member of the Board, the Committee or the Company (or
its employees, officers or Outside Directors) have any liability to any
Participant (or any other Person) due to the failure of an Award to satisfy the
requirements of Section 409A.


Section 17.  Miscellaneous Provisions.


(a)    Any proceeds from Awards shall constitute general funds of the Company.


(b)    No fractional shares may be delivered under an Award, but in lieu
thereof, a cash or other adjustment may be made as determined by the Committee,
in its sole discretion.


(c)    No Eligible Person or other Person shall have any claim or right to be
granted an Award under this Plan. Determinations made by the Committee under
this Plan need not be uniform and may be made selectively among Eligible Persons
under this Plan, whether or not such Eligible Persons are similarly situated.
Neither this Plan nor any action taken under this Plan shall be construed as
giving any Eligible Person any right to continue to be employed by or perform
services for the Company, and the right to terminate the employment of or
performance of services by Eligible Persons at any time and for any reason is
specifically reserved by the Company.



10

--------------------------------------------------------------------------------

Exhibit 10.1            

(d)    No Participant or other Person shall have any right with respect to this
Plan, the Common Shares reserved for issuance under this Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the Participant and all of the terms, conditions and provisions of
this Plan and the Award applicable to such Participant (and each Person claiming
under or through him or her) have been met.


(e)    Notwithstanding anything to the contrary contained in this Plan or in any
Award agreement, if at any time the Committee shall determine, in its sole
discretion, that the listing, registration or qualification of any Award under
this Plan, or of the Common Shares, Other Black Box Securities or property or
other forms of payment issuable pursuant to any Award under this Plan, on any
stock exchange or other market quotation system or under any federal or state
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting of such
Award or the exercise or settlement thereof, such Award shall not be granted,
exercised or settled in whole or in part until such listing, registration,
qualification, consent or approval shall have been effected, obtained and
maintained free of any conditions not acceptable to the Committee.
Notwithstanding anything to the contrary contained in this Plan or in any Award
agreement, no Common Shares, Other Black Box Securities or property or other
forms of payment shall be issued under this Plan with respect to any Award
unless the Committee shall be satisfied that such issuance will be in compliance
with applicable law and any applicable rules of any stock exchange or other
market quotation system on which such Common Shares are listed. If the Committee
determines that the exercise of any Stock Option or Stock Appreciation Right
would fail to comply with any applicable law or any applicable rules of any
stock exchange or other market quotation system on which Common Shares are
listed, the Participant holding such Stock Option or Stock Appreciation Right
shall have no right to exercise such Stock Option or Stock Appreciation Right
until such time as the Committee shall have determined that such exercise will
not violate any applicable law or any such applicable rule, provided that such
Stock Option or Stock Appreciation Right shall not have expired prior to such
time.


(f)    To the extent applicable, it is the intent of Black Box that this Plan
and Awards hereunder comply in all respects with Rule 16b-3 and Sections 162(m),
409A and 422, and (i) the provisions of this Plan shall be administered,
interpreted and construed in a manner necessary to comply with Rule 16b-3 and
Sections 162(m), 409A and 422, the Treasury Regulations issued thereunder or an
exception thereto (or disregarded to the extent this Plan cannot be so
administered, interpreted or construed) and (ii) in no event shall any member of
the Committee or the Company (or its employees, officers or directors) have any
liability to any Participant (or any other Person) due to the failure of an
Award to satisfy the requirements of Rule 16b-3 and Sections 162(m), 409A and
422.


(g)    The Company shall have the right to deduct from any payment made under
this Plan any federal, state, local or foreign income or other taxes required by
law to be withheld with respect to such payment. It shall be a condition to the
obligation of Black Box to issue Common Shares, Other Black Box Securities,
other securities or property or other forms of payment, or any combination
thereof, upon exercise, settlement or payment of any Award under this Plan, that
the Participant (or any Person entitled to act) pay to Black Box, upon its
demand, such amount as may be required by the Company for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes. If the amount requested is not paid, Black Box may refuse to issue
Common Shares, Other Black Box Securities, other securities or property or other
forms of payment, or any combination thereof. Notwithstanding anything in this
Plan to the contrary, the Committee may, in its sole discretion, permit an
Eligible Person (or any Person entitled to act) to elect to pay a portion or all
of the amount requested by the Company for such taxes with respect to such
Award, at such time and in such manner as the Committee shall deem to be
appropriate (including, but not limited to, by authorizing Black Box to
withhold, or agreeing to surrender to Black Box on or about the date such tax
liability is determinable, Common Shares, Other Black Box Securities, other
securities or property or other forms of payment, or any combination thereof,
owned by such Person or a portion of such forms of payment that would otherwise
be distributed, or have been distributed, as the case may be, pursuant to such
Award to such Person, having a fair market value equal to the amount of such
taxes); provided, however, that any broker-assisted cashless exercise shall
comply with the requirements for equity classification of Paragraph 35 of
Statement of Financial Accounting Standards No. 123 (revised 2004) “Share-Based
Payment” and any withholding satisfied through a net-settlement shall be limited
to the minimum statutory withholding requirements.


(h)    The expenses of this Plan shall be borne by the Company; provided,
however, the Company may recover from a Participant or his or her Permitted
Transferee, heirs or assigns any and all damages, fees, expenses and costs
incurred by the Company arising out of any actions taken by a Participant or
Permitted Transferee in breach of this Plan or any agreement evidencing such
Participant's Award.


(i)    This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under this Plan, and rights to the
payment of Awards shall be no greater than the rights of the Company's general
creditors.



11

--------------------------------------------------------------------------------

Exhibit 10.1            

(j)    By accepting any Award or other benefit under this Plan, each Participant
(and each Person claiming under or through him or her) shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, any action taken under this Plan by the Company, the Board or the Committee.


(k)    The appropriate officers of the Company shall cause to be filed any
reports, returns or other information regarding Awards under this Plan or any
Common Shares or Other Black Box Securities issued pursuant to this Plan as may
be required by applicable law and any applicable rules of any stock exchange or
other market quotation system on which such Common Shares or Other Black Box
Securities are listed.


(l)    The validity, construction, interpretation, administration and effect of
this Plan, and of its rules and regulations, and rights relating to this Plan
and to Awards granted under this Plan, shall be governed by the substantive
laws, but not the choice of law rules, of the State of Delaware.


(m)    Records of the Company shall be conclusive for all purposes under this
Plan or any Award, unless determined by the Committee to be incorrect.


(n)    If any provision of this Plan or any Award is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan or any Award, but such provision shall be
fully severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.


(o)    The terms of this Plan shall govern all Awards under this Plan and in no
event shall the Committee have the power to grant any Award under this Plan that
is contrary to any of the provisions of this Plan.


(p)    For purposes of interpretation of this Plan, the masculine pronoun
includes the feminine and the singular includes the plural wherever appropriate.


Section 18.  Plan Amendment or Suspension.  This Plan may be amended or
suspended in whole or in part at any time, from time to time, by the Committee
or by the Board; provided, that no amendment shall be made without stockholder
approval if such approval is necessary to qualify for or comply with any tax or
regulatory requirement or other applicable law for which the Committee or Board
deems it necessary or desirable to qualify or comply. No such amendment or
suspension shall adversely affect in a material manner any right of a
Participant under an outstanding Award without his or her written consent.
Notwithstanding the foregoing or any provision of an Award to the contrary, the
Board or the Committee may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan to the
extent necessary to conform the provisions of this Plan with Section 162(m),
Section 409A or any other provision of the Code or other applicable law, the
Treasury Regulations issued thereunder or an exception thereto, regardless of
whether such modification, amendment or termination of this Plan shall adversely
affect the rights of a Participant. The Board may, in its sole discretion,
submit any amendment to this Plan to the stockholders for approval.


Section 19.  Plan Termination.  This Plan shall terminate upon the earlier of
the following dates or events to occur:


(a)    upon the adoption of a resolution of the Board terminating this Plan; or


(b)    the tenth anniversary of the Board Approval Date.


No termination of this Plan shall materially alter or impair any of the rights
or obligations of any Participant, without his or her written consent, under any
Award previously granted under this Plan, except, further, that subsequent to
termination of this Plan, the Committee may make amendments, modifications or
terminations of Awards permitted under Section 13 hereof.


Section 20.  Effective Date.  This Plan shall be effective, and Awards may be
granted under this Plan, on or after the Effective Date.


Section 21.  Governing Law.  This Plan and any Award granted under this Plan as
well as any determinations made or actions taken under this Plan shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Delaware without regard to its choice or conflicts of laws
principles.



12

--------------------------------------------------------------------------------

Exhibit 10.1            

APPENDIX A




Unless otherwise determined by the Committee in the applicable Award agreement,
the following terms shall have the meaning indicated:


“Associated Award” shall mean an Award granted concurrently or subsequently in
conjunction with another Award.


“Award” shall mean the grant of rights to an Eligible Person under this Plan.


“Black Box” shall mean Black Box Corporation, a Delaware corporation.


“Board” shall mean the board of directors of Black Box.


“Board Approval Date” shall mean date of Board approval of this amended and
restated Plan, which was May 14, 2013.


“Code” shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.


“Committee” shall mean the Compensation Committee of the Board, or any successor
thereto, or such other committee of the Board as is appointed by the Board to
administer this Plan; provided, however, that the Board may designate itself as
the Committee to administer this Plan (except for purposes of Awards intended to
meet the requirements of performance-based compensation under Section 162(m) of
the Code). Except as otherwise determined by the Board, the Committee (i) shall
be comprised of not fewer than two (2) directors, (ii) shall meet any applicable
requirements under Rule 16b-3, including any requirement that the Committee
consist of “Non-Employee Directors” (as defined in Rule 16b-3 or any successor
rule), (iii) shall meet any applicable requirements under Section 162(m),
including any requirement that the Committee consist of “outside directors” (as
defined in Treasury Regulation Section 1.162-27(e)(3)(i) or any successor
regulation) and (iv) shall meet any applicable requirements of any stock
exchange or other market quotation system on which the Common Shares are listed.


“Common Shares” shall mean shares of common stock, par value $0.001 per share,
of Black Box and stock of any other class into which such shares may thereafter
be changed.


“Company” shall mean Black Box and any parent, subsidiary or affiliate of Black
Box.


“Director Plan” means the Black Box Corporation 1992 Director Stock Option Plan,
as amended.


“Dividend Equivalents” shall mean an Associated Award of cash or other Awards
with a Fair Market Value equal to the dividends which would have been paid on
the Common Shares underlying an outstanding Award had such Common Shares been
outstanding.


“Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, Outside Directors and consultants and
independent contractors who perform services for the Company and persons to whom
an offer of employment has been extended by the Company.


“Employee Plan” means the Black Box Corporation 1992 Stock Option Plan, as
amended.


“Effective Date” shall mean August 12, 2008, the date of original stockholder
approval of this Plan.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.


“Fair Market Value” shall mean (i) with respect to the Common Shares, as of any
date (a) if the Company's Common Shares are listed on any established stock
exchange, system or market, the closing market price of the Common Shares as
quoted in such exchange, system or market on such date or, if the Common Shares
are not traded on such date, on the closest preceding date on which the Common
Shares were traded or (b) in the absence of an established market for the Common
Shares, as determined in good faith by the Committee or (ii) with respect to
property other than Common Shares, the value of such property, as determined by
the Committee, in its sole discretion.

13

--------------------------------------------------------------------------------

Exhibit 10.1            



“Full-Value Award” means any Award under this Plan pursuant to which Common
Shares may be issued that is not either a Stock Option or a Stock Appreciation
Right.


“Incentive Stock Option” shall mean a Stock Option that is an incentive stock
option as defined in Section 422 of the Code. Incentive Stock Options are
subject, in part, to the terms, conditions and restrictions described in
Section 6 hereof.


“Nonqualified Stock Option” shall mean a Stock Option that is not an incentive
stock option as defined in Section 422 of the Code. Nonqualified Stock Options
are subject, in part, to the terms, conditions and restrictions described in
Section 6 hereof.


“Other Black Box Securities” shall mean Black Box securities (which may include,
but need not be limited to, unbundled stock units or components thereof,
debentures, preferred stock, warrants, securities convertible into Common Shares
or other property) other than Common Shares.


“Other Share-Based Awards” has the meaning set forth in Section 10 hereof.


“Outside Directors” means directors who are not employees of the Company.


“Participant” shall mean an Eligible Person to whom an Award has been granted
under this Plan.


“Performance Grant” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9 hereof, pursuant to which the
recipient may become entitled to receive cash, Common Shares or any other form
of Award issuable under this Plan, or any combination thereof, as determined by
the Committee.


“Permitted Transferee” means (i) any person defined as an employee in the
Instructions to Registration Statement Form S-8 promulgated by the Securities
and Exchange Commission, as such Form may be amended from time to time, which
persons include, as of the date of adoption of this Plan, executors,
administrators or beneficiaries of the estates of deceased Participants,
guardians or members of a committee for incompetent former Participants, or
similar persons duly authorized by law to administer the estate or assets of
former Participants and (ii) Participants' family members who acquire Awards
from the Participant other than for value, including through a gift or a
domestic relations order. For purposes of this definition, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Participant's household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
(50%) of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets and any other entity in which
these persons (or the Participant) own more than fifty percent (50%) of the
voting interests. For purposes of this definition, neither (i) a transfer under
a domestic relations order in settlement of marital property rights nor (ii) a
transfer to an entity in which more than fifty percent of the voting or
beneficial interests are owned by family members (or the Participant) in
exchange for an interest in that entity is considered a transfer for “value”.


“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.


“Plan” shall mean this Black Box Corporation 2008 Long-Term Incentive Plan.


“Restricted Period” has the meaning set forth in subsection 8(b) hereof.


“Restricted Stock” shall mean an Award of Common Shares that are issued subject,
in part, to the terms, conditions and restrictions described in Section 8
hereof.


“Restricted Stock Units” shall mean an Award of the right to receive either (as
the Committee determines) Common Shares or cash equal to the Fair Market Value
of a Common Share, issued subject, in part, to the terms, conditions and
restrictions described in Section 8 hereof.


“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.



14

--------------------------------------------------------------------------------

Exhibit 10.1            

“Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.


“Section 409A” shall mean §409A of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.


“Section 422” shall mean §422 of the Code, any rules or regulations promulgated
thereunder, as they may exist or may be amended from time to time, or any
successor to such section.


“Separation from Service” shall mean the Participant's death, retirement or
other termination of employment with Black Box (including all persons treated as
a single employer under Section 414(b) and 414(c) of the Code) that constitutes
a “separation from service” (within the meaning of Section 409A). For purposes
hereof, the determination of controlled group members shall be made pursuant to
the provisions of Section 414(b) and 414(c) of the Code; provided that the
language "at least 50 percent" shall be used instead of “at least 80 percent” in
each place it appears in Section 1563(a)(1), (2) and (3) of the Code and Treas.
Reg. §1.414(c)-2; provided, further, where legitimate business reasons exist
(within the meaning of Treas. Reg. §1.409A-1(h)(3)), the language “at least 20
percent” shall be used instead of “at least 80 percent” in each place it
appears.


“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of Black Box as determined in
accordance with Section 409A and the procedures established by the Company.


“Stock Appreciation Right” shall mean an Award of a right to receive (without
payment) cash, Common Shares, Other Black Box Securities or property or other
forms of payment, or any combination thereof, as determined by the Committee,
based on the increase in the value of the number of Common Shares specified in
the Stock Appreciation Right. Stock Appreciation Rights are subject, in part, to
the terms, conditions and restrictions described in Section 7 hereof.


“Stock Option” shall mean an Award of a right to purchase Common Shares. The
term Stock Option shall include Nonqualified Stock Options and Incentive Stock
Options.


“Ten Percent Employee” shall mean an employee of Black Box or any parent or
subsidiary of Black Box who owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of Black Box or any parent or
subsidiary of Black Box within the meaning of Code Sections 424 (e) and (f).


“Treasury Regulations” shall mean final, proposed or temporary regulations of
the Department of Treasury under the Code and any successor regulation.

















15